Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The phrase of “coupling to the particle collecting container” in claims 13 and 14 is understood as being directed to and further reciting the purpose or intended use of the claimed invention which does not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the claimed invention, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.
In this view, the “particle collecting container” is neither claim nor positively recited in the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 and 14 recites the limitation "the particle collecting container".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites "a vertical, substantially cuboid stack" in line 5. The word "substantially" renders the claim indefinite because it is unclear whether the limitation following the word "substantially" is a required by the Applicant as part of the claimed invention or not.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 98/35602 (hereinafter WO ‘602).
As regarding claim 1, WO ‘602 discloses the claimed invention for an arrangement comprising: a particle collecting container; and a cyclone pre-separator positioned on the particle collecting container, wherein the cyclone pre-separator comprises: a box-shaped housing; and a cyclone unit arranged in the housing, the cyclone unit comprising an air inlet, an air outlet, and a particle outlet arranged on an underside of the cyclone pre-separator, wherein the housing has an air inlet hose port connected to the air inlet and an air outlet hose port connected to the air outlet, and has lower housing couplers, adapted to provide a releasable, vertically tension-proof coupling to the particle collecting container, when the cyclone pre-separator is positioned on the particle collecting container and wherein the housing has upper housing couplers, which are adapted to provide, in a state, in which a box-shaped body is stacked on the housing, a releasable, vertically tension-proof coupling to the box-shaped body, and wherein the particle collecting container has a horizontal cross-section towards a container bottom, so that the particle collecting container is able to be inter-stacked with an identical particle collecting container, and the container bottom is adapted such that the arrangement can be placed with the container bottom stably on a flat support.

    PNG
    media_image1.png
    513
    713
    media_image1.png
    Greyscale

WO ‘602 does not disclose wherein the particle collecting container has a horizontal cross-section tapering towards a container bottom.  The shape (conical) of a structural feature is considered a matter of choice which a person of ordinary skill in the art before the effective filing date of the invention was made would find obvious absent persuasive evidence that particular configuration is significant, see In re Dailey, 149 USPQ 47.  Where patentability is said to be based upon particular chosen shape (tapering or conical) or upon another variable recited in the claim, the applicant must show that the chosen shape are critical and unexpected results.
As regarding claim 4, WO ‘602 as modified discloses all of limitations as set forth above.  WO ‘602 as modified discloses the claimed invention for wherein the housing of the cyclone pre-separator has a removable (annotated fig. 2) and/or pivotable cover, which in an open position allows access to the cyclone unit.
As regarding claim 5, WO ‘602 as modified discloses all of limitations as set forth above.  WO ‘602 as modified discloses the claimed invention for wherein the upper housing couplers of the cyclone pre-separator comprise a rotary latch, arranged on the cover and adapted both for locking the cover and for providing the coupling to the box- shaped body (annotated fig. 2).
As regarding claim 6, WO ‘602 as modified discloses all of limitations as set forth above.  WO ‘602 as modified discloses the claimed invention for wherein the lower housing couplers of the cyclone pre-separator comprise at least one movably mounted locking element (annotated fig. 2).
As regarding claim 7, WO ‘602 as modified discloses all of limitations as set forth above.  WO ‘602 as modified discloses the claimed invention except for wherein the air inlet hose port and the air outlet hose port of the cyclone pre-separator are arranged on one of the peripheral sides of the housing.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the air inlet hose port and the air outlet hose port of the cyclone pre-separator are arranged on one of the peripheral sides of the housing in order to enhance arrangement performance, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
As regarding claim 8, WO ‘602 as modified discloses all of limitations as set forth above.  WO ‘602 as modified discloses the claimed invention except for wherein the cyclone pre-separator comprises a socket and/or the housing comprises a socket recess to accept a socket insert.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the cyclone pre-separator comprises a socket and/or the housing comprises a socket recess to accept a socket insert in order to enhance cyclonic separator performance, since it was known in the art as shown in Estabrook (US 3494474; conduit having recess, no number, in order to have inlet pipe 13 insert inside the conduit; figs. 2-3).
As regarding claim 9, WO ‘602 as modified discloses all of limitations as set forth above.  WO ‘602 as modified discloses the claimed invention for wherein on the underside of the cyclone pre-separator a groove is provided, which runs along the outer edge of the underside and is adapted to receive the upper edge of the particle collecting container (annotated fig. 2).
As regarding claim 10, WO ‘602 as modified discloses all of limitations as set forth above.  WO ‘602 as modified discloses the claimed invention for wherein the cyclone pre-separator further comprises a bow-shaped carrying handle (12).  However, WO ’602 does not disclose the handle arranged on the upper side of the housing.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide the handle arranged on the upper side of the housing in order to enhance arrangement performance, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
As regarding claim 11, WO ‘602 as modified discloses all of limitations as set forth above.  WO ‘602 as modified discloses the claimed invention for wherein the upper housing couplers of the cyclone pre-separator comprises a movably mounted locking element (annotated fig. 2).
As regarding claim 12, WO ‘602 as modified discloses all of limitations as set forth above.  WO ‘602 as modified discloses the claimed invention for wherein the lower housing couplers are provided on longitudinal sides of the housing (annotated fig. 2).
Claims 13-14 are also rejected with similar reasons as stated in claim 1 above.
As regarding claim 15, WO ‘602 as modified discloses all of limitations as set forth above.  WO ‘602 as modified discloses the claimed invention for wherein the box- shaped body has a suction unit and a hose port.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the box- shaped body has a suction unit and a hose port in order to enhance cyclonic separator performance, since it was known in the art as shown in Conrad et al (US 20050028675; motor 122 of fig. 5).
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 2-3 contains allowable subject matter because prior art does not teach fairly suggested wherein the arrangement further comprises a suction device, which on an upper side has a container receptacle with a horizontal cross-section tapering towards the receptacle bottom, wherein the particle collecting container is inserted in the container receptacle and the air outlet hose port is connected via a hose to a suction port of the suction device; and wherein the arrangement further comprises a suction device and a power tool and the cyclone pre-separator has a socket, wherein the power tool is connected to the socket and the socket is connected via a connecting cable to the suction device, and the suction device is adapted to detect that the power tool has been switched on and, in response thereto, to start sucking.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773